United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-1598
                       ___________________________

                            United States of America

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

        Ruben Rios-Sanchez, also known as Rooster, also known as Dude

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                   Appeal from United States District Court
                   for the Southern District of Iowa - Central
                                 ____________

                           Submitted: January 11, 2022
                             Filed: March 11, 2022
                                 [Unpublished]
                                 ____________

Before SMITH, Chief Judge, WOLLMAN and GRASZ, Circuit Judges.
                             ____________

PER CURIAM.

      Ruben Rios-Sanchez pleaded guilty to one count of conspiracy to distribute
500 grams or more of a mixture and substance containing a detectable amount of
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 846. The
district court1 applied a 2-level increase to Rios-Sanchez’s base offense level under
§ 2D1.1(b)(12) of the U.S. Sentencing Guidelines for having “maintained a premises
for the purpose of manufacturing or distributing a controlled substance.” Rios-
Sanchez’s total offense level was 42, his criminal history category was VI, and his
Guidelines sentencing range was 360 months’ to life imprisonment. The district court
imposed a 300-month sentence.

       We conclude that the district court did not clearly err in finding that Rios-
Sanchez had maintained a premises for the purpose of distributing methamphetamine.
See United States v. Miller, 698 F.3d 699, 705 (8th Cir. 2012) (standard of review).
For the enhancement to apply, drug distribution “need not be the sole purpose for
which the premises was maintained, but must be one of the defendant’s primary or
principal uses for the premises, rather than one of the defendant’s incidental or
collateral uses for the premises.” U.S.S.G. § 2D1.1 cmt. n.17. A “premises” may be
“a building, room, or enclosure.” Id.

       The PSR described multiple drug transactions that occurred in Rios-Sanchez’s
garage. Co-conspirators reported that they had met Rios-Sanchez in his garage to
purchase methamphetamine from him. Some observed firearms and large quantities
of methamphetamine there. One co-conspirator described the garage as the primary
location of Rios-Sanchez’s drug activity. Rios-Sanchez claims that he primarily used
his residence as a home for his family and that any illegal activity occurring there
“was infrequent, incidental, and restricted to the detached garage.” But the garage
itself served as the “premises,” and the record fully supports the district court’s
finding that one of its primary uses was drug distribution. Moreover, any error would
have been harmless because the Guidelines sentencing range would have been the
same even without the 2-level increase and because the district court indicated that


      1
      The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.

                                         -2-
it would have imposed the same sentence regardless of whether the enhancement
applied. See United States v. McGrew, 846 F.3d 277, 280 (8th Cir. 2017) (“[A]
Guidelines calculation error is harmless if it did not substantially influence the
outcome of the sentencing proceeding.” (internal quotation marks and citation
omitted)).

       Rios-Sanchez also argues that his 300-month sentence is substantively
unreasonable, contending that the district court failed to give adequate consideration
to his potential for rehabilitation and his ability to contribute to society. He asserts
that the district court should have given greater weight to his young age, steady work
history, strong family support, and ongoing efforts to address his substance-abuse
issues. Against those circumstances, however, the district court considered the
extensive nature of Rios-Sanchez’s drug distribution, as well as the need to deter him
from further criminal conduct, to protect the public, and to avoid unwarranted
sentencing disparities. See United States v. King, 898 F.3d 797, 810 (8th Cir. 2018)
(“The district court’s decision not to weigh mitigating factors as heavily as [the
defendant] would have preferred does not justify reversal.” (internal quotation marks
and citation omitted)). The district court decided to vary downward from the
Guidelines sentencing range, but explained that Rios-Sanchez had been “engaged in
a very dangerous matter and distributing dangerous substances for a significant period
of time.” We conclude that the district court did not abuse its discretion in deciding
not to vary downward still further. See United States v. Bevins, 848 F.3d 835, 841
(8th Cir. 2017) (“[I]t is ‘nearly inconceivable’ that a sentence is so high as to be
substantively unreasonable and constitute an abuse of discretion when the district
court imposed a below-Guidelines sentence, United States v. Lazarski, 560 F.3d 731,
733 (8th Cir. 2009).”).

      The judgment is affirmed.
                     ______________________________



                                          -3-